DETAILED ACTION
This action is in reply to papers filed 3/28/2022. Claims 41-63 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190247541A1, Published 8/15/2019.

				      Maintained Rejection(s)
The 112 (a) lack of enablement rejection of claims 41-62 is maintained. Applicant’s arguments will be addressed following maintained rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 41-62 remain rejected is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The rejection is maintained for the reasons set forth in the previous office action and will not be reiterated herein. 

                                         Applicant’s Arguments/Response to Arguments 
Applicant argues: Starting on Pg. 9 of ‘Remarks’, Applicant argues that Examples 1 and 2 in the specification show that the structure of the artificial skin is very similar to the normal native human skin and that the artificial skin implanted in an animal model had very
adequate tissue structuring and differentiation levels. The presence of leukocyte infiltrates in the dermis, as well as the neoformation of an important vascular tissue comprising arterioles, venules and capillaries must be highlighted. Example 1 also shows that the artificial human skin is capable of expressing the same surface proteins as the normal human skin.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, it must be noted that the claims are drawn to a method of treatment. Claim 41, representative of the claimed invention, is copied below, in full.    
    PNG
    media_image1.png
    623
    998
    media_image1.png
    Greyscale

In reviewing claim 41, it is noted that the claim is generic to (1) the type of diseased/damaged tissue or organ that is being treated and (2) the type of isolated cell that is combined with the fibrinogen in step (a). This is important because the breadth of these claims embrace the treatment of any damaged tissue or organ, for example the heart, with the administration of an artificial tissue derived from any cell, for example, osteoblasts. An artificial tissue derived from osteoblasts (bone-making cells) will not treat, as defined and required by claim 41, a damaged heart. That is, an osteoblast derived artificial tissue will not restore or replace the functional activity of a damaged heart. The specification does not enable such an embodiment. However, this embodiment is encompassed by pending claim 41. 
Assuming arguendo the claims were narrowly drawn to a method of treating damaged or diseased skin, the specification would still fail to enable this method. This is because claim 41 requires restoring or replacing functional activity of the damaged or diseased skin.  Previously cited Vig et al. teach currently available skin substitutes mainly consist of fibroblasts and keratinocytes and therefore lack the ability to make differentiated structures, like hair and sweat glands.  A known function of skin is to regulate the body’s temperature through blood vessels and through the process of sweating. There is not a single recitation of the term ‘sweat’ in the entire specification. Thus, if the skin substitute of the examples is unable to make sweat glands- and no single recitation of the term ‘sweat’ is found in the entire instant specification- then simply on these grounds, the specification fails to enable treatment of damaged or diseased skin because, as defined by the claims, the artificial skin substitute does not restore nor replace the function of skin regulation.  In fact, none of the three main functions of skin- protection, regulation, and sensation- are addressed in the working examples. Moreover, the in vivo evaluation of the skin products generated fail to enable the claimed invention. This is because it appears that the skin product is transplanted into an ‘animal model’. However, it is unclear what is meant by the term model. Is this a model of diseased or damaged skin? A skin wound model? An animal model of psoriasis? Simply put, what is the animal modeling? 
Again, at issue here is that Applicant is claiming a method of treatment in a subject which inherently implies said subject is suffering from some disorder of structure or function that produces specific signs or symptoms and a therapeutic, once administered, reverses or halts the progression of those signs or symptoms. Because the specification fails to identify what type of disease or disorder is being modeled, signs and symptoms cannot be ascertained. Therefore, quantification of the therapeutic impact of the administered composition (skin product) on these signs and symptoms cannot be determined.  MPEP 2164.04 states that all questions of enablement are evaluated against the claimed subject matter. An appropriate response to this action would be to identify the particular animal model used in Example 1 along with an explanation as to why observations-post-administration of the skin product- provide support for a method of treating damaged or diseased skin. 
Applicant argues: Example 3 in the specification shows the production of artificial
corneas using the biomaterial prepared as defined in claim 41. 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because Examiner strongly disagrees with the statement that “Example 3 in the specification shows the production of artificial corneas using the biomaterial prepared as defined in claim 41” Examiner’s emphasis.  In claim 41, note that (a) generically recites ‘isolated cells’ and (d) generically recites ‘polysaccharide.’ A closer look at Example 3 reveals the cells used to form the artificial corneas were endothelial cells isolated from explanted corneas and the polysaccharide used was agarose. Thus, it is simply incorrect to state that the production of artificial corneas in Example 3 were produced as defined in claim 41. Claim 41 is generic to the cell type and polysaccharide. 
Applicant argues:  The microscopic analysis revealed that the corneal products generated by means of tissue engineering were structurally similar to the native
corneas. In addition, artificial corneal products are compatible with orthotopic human and animal corneas. The expression analysis of markers typical and exclusive of the corneal epithelium, suggest that said cells are functional and the analysis of proteins related
with intercellular junctions revealed that the artificial product is similar to the normal native cornea. The physical properties of the artificial corneas are optimum and similar to those of the normal human corneas. Moreover, the optical properties of the artificial corneal products were suitable for a tissue which must perform the functions of the human or animal cornea. Specifically, the spectral transmittance analyses showed that the corneal products tended to
show very suitable levels of transparency, comparable to those of the normal human cornea, with very similar scattering levels. The application also discloses that the artificial corneal product undergoes a development process similar to that occurring in the normal cornea and that the gene functions expressed by these products are compatibles with the normal cornea.
Notably, in vivo evaluation of the artificial corneas shows suitable biocompatibility levels, with a complete absence of inflammation or infection and maintaining good levels of transparency suggesting that they are useful for clinical uses.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Again, Examiner notes that the claimed invention is drawn to, inter alia, restoring or replacing the functional activity of a diseased or damaged tissue or organ.  Previously cited Fuest teaches the human cornea serves three fundamental functions: (1) a mechanical and chemical barrier protecting the inner eye; (2) high transparency for light transmission; and (3) light refraction. MPEP 2164.02 states that an in vitro example in the specification, in effect, constitutes a "working example" if that example "correlates" with a disclosed or claimed method invention. In this regard, the in vitro microscopic and expression analysis described by Applicant fail to correlate with the claimed method invention. In the context of the claimed invention, nothing that enables the claimed invention can be gleaned from these in vitro examples. How do these in vitro derived properties provide basis for an artificial cornea substitute that provides (1) a mechanical and chemical barrier that protects the inner eye; (2) a high transparency for light transmission; and (3) light refraction. 
And while Applicants point to the in vivo example for enablement purposes, again, it is noted that the specification fails to teach if the corneas of the rabbits were damaged prior to implantation.  Are the rabbits animal models? If so, what type of animal model. It is emphasized that the claims are drawn to treatment in which functional activity of the damaged tissue or organ is restored or replaced. The in vivo example in para. 277 fails to provide any teachings that would enable the claimed invention. Suitable biocompatibility and an absence of inflammation or infection is not interchangeable with treatment. Furthermore, maintaining a good level of transparency is immaterial to the claimed invention if the cornea previously possessed a good level of transparency.  
Applicant argues: Example 4 in the specification shows the production of artificial
human urethra having a structure very similar to the normal native human urethra. The analysis of cytokeratin expression of the normal urethra controls and the artificial urethra products obtained in the laboratory demonstrated the expression of integrins by the artificial urethral epithelium, which suggests that this epithelium is fully functional and could be used for replacing human urethra.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Again, Examiner notes that the claimed invention is drawn to, inter alia, restoring or replacing the functional activity of a diseased or damaged tissue or organ.  Example 4 fails to provide any teachings that would enable the claimed invention. There is no reasonable correlation between the expression of integrins by the artificial urethral epithelium (in vitro) and an in vivo method of treating a damaged or diseased urethra.
Applicant argues:  Example 5 in the specification shows the preparation of artificial
urine bladder having a structure very similar to the normal native human bladder. The immunohistochemical analysis revealed that these tissues expressed cytokeratin 13 and pancytokeratin, similar to the normal control human bladder tissues, as well as cytokeratins 7 and 8, typical of embryonic tissues or maturing tissues suggesting that the structure of the artificial tissue is the same as the native bladder.
In Response:  Applicant’s arguments have been fully considered, but are not found persuasive. Again, Examiner notes that the claimed invention is drawn to, inter alia, restoring or replacing the functional activity of a diseased or damaged tissue or organ.  Example 5 fails to provide any teachings that would enable the claimed invention. There is no reasonable correlation between the expression of cytokeratins 7, 8, 13 and pancytokeratin by the artificial bladder (in vitro) and an in vivo method of treating a damaged or diseased bladder.
Applicant argues: The Examiner's assertion that solutions to known challenges in
producing therapeutically relevant artificial tissue remains elusive reflects the state of the art prior to the exemplification reported in this application. The references cited by the Examiner do not consider the evidence reported in the application.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. MPEP 2164.05 states that the specification must be enabling as of the filing date. The filing date of the instant application is 8/25/2010. Each of the cited references is around the time of filing or post- filing. Metcalfe and Ferguson was published in 2007. Vig et al. was published in 2017.  Kaur et al. was published in 2019. Fuest et al. was published in 2020. Sha et al. was published in 2008. Parekh et al. was published in 2021. The majority of the cited references reflect the current state of the art of artificial tissues. And while MPEP 2164.05 (a) states that in general, the examiner should not use post-filing date references to demonstrate that a patent is not enabled, MPEP 2164.05 (a) also states that if a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. Each of the references, filed after the filing date, provide evidence that the claimed invention was not possible at the time of filing. 
It is important to emphasize the Examiner’s point here. Applicant is claiming the treatment of any damaged or diseased organ or tissue by administering a composition comprising, inter alia, any isolated cell type. As articulated by the references previously cited, it is simply not possible that any composition comprising any cell can treat- where functional activity is restored or replaced- any damaged or diseased tissue or organ. Applicant provides a handful of examples that, for the reasons described above, do not show treatment whereby restoration or replacement of functional activity of a damaged or diseased tissue or organ is observed. 
Applicant argues: In addition to the evidence exemplified and described in the application itself, many reports of ongoing work applying the claimed invention have been published in prestigious journals. This work, which has been variously reported in numerous published papers and includes studies that are the subject of clinical trials, fully supports the use of the artificial tissue obtained by the method defined in claim 41 in methods of treatment for partially or completely increasing, restoring, or replacing the functional activity of a whole variety of diseased or damaged tissues or organs.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because the reports cited by Applicant are, inter alia, specific to the cell type used and the diseased or damage tissue or organ being treated.
 For example, Applicant cites NCT01765244 which lists González-Andrades et al. (BMJ Open. 2017 Sep 24;7(9): e016487., attached herewith) as a publication. In this publication, González-Andrades teach combining allogeneic stem cells with fibrin-agarose to derive corneal substitutes. Claim 41 is generic to what type of cell, what type of polysacharride and what type of organ or tissue is being treated. To the latter point, the publication states implanting the corneal substitutes after performing an anterior lamellar keratectomy to remove the damaged corneal tissue from corneal ulcers (Abstract; Discussion). This teaching by González-Andrades establishes use of an animal modeling corneal tissue disease. This is in stark contrast to the instant specification that fails to teach the ‘animal models’ used in the examples are models of disease.   
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

New Claim Rejections  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New claims 63 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
 Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Independent claim 63 is drawn to a method of treatment for partially or completely
 increasing, restoring or replacing a diseased or damaged tissue or organ in a subject comprising the administration to said subject of an artificial tissue obtained by an in vitro method comprising: a) adding a composition comprising fibrinogen to a sample of isolated cells, b) adding an antifibrinolytic agent to the product resulting from step (a), c) adding at least one coagulation factor, a source of calcium, thrombin, or any combination of the above to the product resulting from step (b), d) adding a composition of a polysaccharide to the product resulting from step (c), e) culturing isolated cells in or on the product resulting from step (d), and f) inducing the nanostructuring of the product resulting from step (e).
Amount of Direction Provided by Inventor/Working Examples: Example 1 is drawn to a method for preparing an artificial human skin product. Para. 203+ describe in vitro evaluation of physical traits of the derived artificial human skin product. Para. 208+ describes implantation of the derived skin into a mouse. Example 2 is drawn to a method for preparing an artificial human skin product using Wharton’s jelly stem cells. Microscopic analysis of the derived artificial product was performed (para. 249+). Example 3 is drawn preparing an artificial cornea. In vitro (para. 272+) and in vivo (para. 277+) was performed. Although, it is noted that the in vivo results of the cornea was limited to biocompatibility. Example 4 is drawn to a method to generate an artificial urethra product. Example 4 appears to a prophetic example with no in vitro or in vivo data. Example 5 is drawn to a method to generate a urine bladder product. Example 5 appears to be a prophetic example with no in vitro or in vivo data. Acknowledgement is made of the analysis of the artificial human bladder product at para. 315+. However, derivation of this data is unclear given that the paragraphs immediately preceding are written in future tense (e.g. ‘These stromal replacements will be generated directly on cell culture Petri dishes. 10 ml of stromal replacement will be prepared in the following manner’ see para. 304). Example 6 is drawn to a method to generate human oral mucosa products. In vitro microscopic analysis of Example 6 was performed (para. 356+) as well as in vitro biomechanical analysis (para. 357+)
At issue for the purposes of the instant rejection is that Applicant is claiming partial or complete treatment of any diseased or damaged tissue or organ by administering to any site in the subject an artificial tissue comprising any type of isolated cells. This is problematic. At best, Applicant has provided a method of deriving artificial substitutes. Most of the examples are drawn to prophetic examples. The in vitro and in vivo data provided for the skin and cornea substitutes do not enable a method of treatment.  This is because the use of the term ‘treatment’ implies a therapeutic benefit associated with the implantation of the artificial tissue, such that when the artificial tissue replaces the damaged native tissue, a therapuetic effect is observed.
The State of the Prior Art: Rand teaches (In: Conn, P.M. (eds) Sourcebook of Models for Biomedical Research. Humana Press., attached herewith) the U.S. National Research Committee on Animal Models for Research on Aging attempted to define the term “laboratory animal model” as “an animal in which normative biology or behavior can be studied, or in which a spontaneous or induced pathological process can be investigated, and in which the phenomenon in one or more respects resembles the same phenomenon in humans or other species of animal.” 
Continuing, Rand teaches that when animals are used in research to study biological and functional systems in humans, they are broken down into the following categories: 
1. Exploratory. Animals used in this category are used to gain an understanding of fundamental biological mechanisms, whether normal or abnormal. An example would be the use of a novel animal model of aging, particularly for identifying genes and biochemical pathways regulating longevity. 
2. Explanatory. Animals used in this category are used to gain an understanding of complex biological problems. An example would be the use of cognitive and psychosocial animal models to provide an etiology for anorexia nervosa. 
3. Predictive. Animals used in this category are used to discover and quantify the impact of investigative treatments whether for diseases or chemical toxicities. Predictive animal testing models are important in improving the success of a drug or medical device in clinical trials and for generating new data in support of the ongoing marketing of existing products (‘THE CONCEPT OF ANIMAL MODELS’ Pg. 9-Pg. 10. Col. 1).
Relevant to the instant application are predictive animal models. However, absent evidence to the contrary, the specification fails to provide a predictive animal model. This is because while the term ‘animal model’ is used in the skin and cornea product examples, it is unclear what disorder or disease these animals in these examples are modeling. Thus, there can be no quantification of the impact of a treatment if a baseline value, indicative of having the disease, is unknown. For example, investigation of a candidate diabetic treatment could be quantified by measuring insulin resistance in a diabetic animal model, having an insulin resistance value, before and after administration. Compared to this hypothetical candidate diabetic treatment example, the skin and cornea in vivo examples of the specification fail to teach what type of disease or disorder the animals are modeling and because of this, it cannot be said that these examples provide an enabling disclosure for treating a damaged or diseased skin or cornea. 
The level of Predictability in the Art/Conclusion:  In conclusion, the specification fails to provide an enabling disclosure for the claimed invention. Based on the lack of adequate guidance in the specification, one of skill in the art would have had to perform undue experimentation in order to treat any damaged or diseased tissue or organ by administering a composition comprising, inter alia, any isolated cell type. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632